


117 HR 2085 IH: Help Extract Animals from Red Tape Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2085
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Ms. Chu (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, with respect to civil forfeitures relating to certain seized animals.

 
1.Short titleThis Act may be cited as the Help Extract Animals from Red Tape Act of 2021 or the HEART Act of 2021. 2.Findings Congress finds the following: 
(1)Animal fighting is one of the most heinous forms of animal cruelty. (2)Federal law prohibits sponsoring, exhibiting, or attending an animal fight, causing an individual under the age of 16 to attend an animal fight, using the postal service for promoting an animal fighting venture, as well as the interstate commerce in animal fighting paraphilia and animals for the participation in animal fights. 
(3)Animal fighting is often associated with other forms of criminal activity including illegal gambling, drug trafficking, and domestic violence. (4)In order to rescue animals from further cruelty, provide needed veterinary care, and protect communities, Federal agencies often seize animals suspected of being used in animal fighting ventures. 
(5)Federal agencies tasked with enforcing the Federal animal fighting statutes often lack the infrastructure and expertise to hold animals after seizure and instead partner with animal welfare organizations and local animal shelters to hold animals until the final judgement of the seizure cases. (6)The significant length of time animals are held before courts determine their disposition can result in serious physical and behavioral deterioration due to chronic stress, even when shelters provide high quality care. 
(7)Federal animal fighting cases often involve dozens, if not hundreds of seized animals. (8)Between 2016 and 2019, the United States Department of Justice seized over 1,000 dogs in animal fighting cases. 
(9)Holding times for animals seized in Federal animal fighting cases can stretch on for over a year. After 64 dogs were seized from twelve locations in a Federal animal fighting case in 2016, some animals were held for up to 436 days. (10)Seizing 367 dogs in a Federal animal fighting case in 2013 required sheltering dogs for up to 390 days. Fifty-three percent of the dogs in that case declined behaviorally, with 30 percent of them deteriorating to such a degree that they had to be humanely euthanized. 
(11)Reducing the time that seized animals must be held before courts determine their legal disposition is the best way to minimize the trauma animals have experienced at the hands of their abusers. (12)The unique nature of animals compared to other seized assets requires higher costs to the government and to partnering animal welfare organizations. 
(13)Animal welfare organizations have sheltered animals for several Federal investigations at costs ranging from $900,000 to more than $3 million. (14)Uncertainty regarding who is ultimately responsible for the cost of care for the seized animals discourages future animal fighting investigations, which means fewer animals saved. 
(15)Expediting the disposition process for animals seized in Federal animal fighting cases will provide better outcomes for animals, reduce financial burdens on animal welfare organizations partnering with Federal agencies, and will provide more space in shelters for other animals in need. 3.Reduced notice period (a)Notice timing for cases of animal seizureSection 983(a)(1)(A) of title 18, United States Code, is amended by adding at the end the following new clause: 
 
(vi)With respect to an animal seized under section 26 of the Animal Welfare Act or under section 1955 of this title, clauses (i), (ii), (iii), and (v), shall be applied by substituting 30-days for 60-days.. (b)Notice procedures for cases of animal seizureSection 983(a)(1) of title 18, United States Code, as amended by this Act, is amended— 
(1)in subparagraph (B) by inserting and with respect to an animal seized under section 26 of the Animal Welfare Act or section 1955 of this title, that the delay is warranted in light of the criteria in subparagraph (G) after if the official determines that the conditions in subparagraph (D) are present,; (2)in subparagraph (C) by inserting and with respect to an animal seized under section 26 of the Animal Welfare Act or section 1955 of this title, that the delay is warranted in light of the criteria in subparagraph (G) after that the conditions in subparagraph (D) are present,; and 
(3)by adding after subparagraph (F), the following:  (G)With respect to an animal seized under section 26 of the Animal Welfare Act or section 1955 of this title, the period for sending notice under this paragraph may be extended only after consideration of the following: 
(i)The cost to the government of caring and providing shelter for the animal. (ii)The psychological and physical health of the animal and the effect the delay will have on its rehabilitation. 
(iii)Any increased risk that the delay could necessitate the euthanasia of the animal. (iv)Any psychological harm incurred by the animals’ owner due to the delay in disposition.. 
4.Seizures of animals 
(a)Payment for certain costsSection 524(c)(1) of title 28, United States Code, is amended by adding after subparagraph (I), the following:  (J)payment for the transportation, shelter, care, veterinary services, and where appropriate, humane euthanasia of an animal seized under section 26 of the Animal Welfare Act or under section 1955 of title 18.. 
(b)Reimbursement and proportionalitySection 983(h) of title 18, United States Code, is amended by adding at the end, the following:  (4)In any civil forfeiture proceeding in which the Government prevails, the court shall require the claimant, to reimburse the United States for any actual and reasonable costs to the government for the transportation, shelter, care, veterinary services, or where appropriate, humane euthanasia of an animal that was the subject of the proceeding. The reimbursement shall be credited to the agency or fund that was used to pay the costs being reimbursed. 
(5)In any civil forfeiture proceeding in which an animal is subject of the proceeding, the court may reduce the size of a reimbursement based on any of the following factors: (A)The seriousness of the offense. 
(B)The culpability of the claimant. (C)The claimant’s prior record. 
(D)The claimant’s financial condition and need to support a family. (E)The purpose of the forfeiture statute in question. 
(6)Nothing in this section should be interpreted to reimburse the United States for any costs other than for costs related to animals seized under section 26 of the Animal Welfare Act or under section 1955 of title 18..  